FIRST AMENDMENT
TO THE
THOMAS J. PENNISON, JR. AMENDED AND RESTATED TERMS OF EMPLOYMENT/LETTER OF
UNDERSTANDING AND
SALARY CONTINUATION AGREEMENT



This First Amendment to the Thomas J. Pennison, Jr. Amended and Restated Terms
of Employment/Letter of Understanding and Salary Continuation Agreement (the
"Amendment") is dated as of January 10, 2008, and effective as of the seventh
calendar day following execution of this Amendment (the "Effective Date").



Reference is made to the Thomas J. Pennison, Jr. Amended and Restated Terms of
Employment/Letter of Understanding and Salary Continuation Agreement dated as of
June 4, 2007 and effective as of June 1, 2007 (the "Letter of Understanding") by
and between Ruth's Chris Steak House, Inc. ("Employer") and Thomas J. Pennison,
Jr. ("Employee").



In connection with Employee's separation from Employer, Employer and Employee
wish to amend the terms of the Letter of Understanding as set forth in this
Amendment.



In consideration of the mutual promises made herein, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, Employee
and Employer hereby agree as follows.



1. Term. Notwithstanding anything contained in Section 3 of the Letter of
Understanding to the contrary, the term of Employee's employment shall continue
until Employer shall have identified and hired Employee's successor and a
reasonable transition period shall have occurred, such transition period will
extend to March 31, 2008 (the "Termination Date"); provided, it can be extended
by mutual written agreement between Employer and Employee, however, in no event
shall the Termination Date extend beyond May 31, 2008. Employee shall be
entitled to the compensation and benefits set forth in Sections 4 and 5 of the
Letter of Understanding up to and including the Termination Date.



2. Severance Payments and Additional Benefits.



a. The parties hereto agree that Employee is entitled to the payments and
benefits set forth in Section 7.d of the Letter of Understanding, which, except
as may be otherwise provided herein or in the Letter of Understanding, shall be
paid in accordance with Employer's standard payroll practices and policies
during the period or periods specified therein. The parties agree that the
payment required under Section 7.d.2 of the Letter of Understanding shall be
determined with reference to Employee's bonus paid with respect to the
Employer's 2006 fiscal year.



b. On the Effective Date Employer shall pay to Employee an amount such that
after the payment by Employee of all income and employment taxes due with
respect to such amount, there remains a balance of $100,000. For this purpose,
Federal income tax shall be determined at the highest marginal tax rate.

3. Restricted Stock Awards. Provided that Employee does not breach the terms of
the Letter of Understanding or this Amendment, Employer agrees not to exercise
its rights under Sections 9 and 10(a)(ii) of the Restricted Stock Purchase
Agreement dated November 8, 2004 between Employer and Employee (the "Restricted
Stock Purchase Agreement") to repurchase unvested Employee's Restricted Shares
(as defined in the Restricted Stock Purchase Agreement) at a cost of $0.05 per
share. Provided that Employee does not breach the terms of the Letter of
Understanding or this Amendment, all of Employee's restricted stock shall fully
vest on the Termination Date, notwithstanding any provisions of Section 2 of the
Restricted Stock Purchase Agreement to the contrary.



4. Non-Disparagement. In consideration of the payments and agreements of
Employer mutually contemplated by this Amendment, Employer and Employee agree
not to make any statements, orally or in writing, concerning the other or any of
Employer's subsidiaries, affiliates, employees or representatives that are
negative, defamatory or which otherwise could impair, damage or disparage the
reputation of the other or such other entities or persons. Employee acknowledges
that this provision is an integral component of this Amendment, and any
violation of this provision will result in Employee's obligation to immediately
return the amount described in Section 2.b of this Amendment and will void the
provisions of Section 3 of this Amendment. Each party further agrees to pay the
other's attorney's fees and costs reasonably incurred in connection with the
enforcement of this provision; provided, however, that such fees and costs shall
not be paid unless the party seeking enforcement of this Section 4 provides
written notice to the other of a breach or anticipated breach hereof and a
reasonable opportunity to cure any such breach, each prior to the initiation of
such enforcement action.



5. Waiver and Release. In consideration of the amount payable under Section 2.b
of this Amendment and the provisions of Section 3 hereof, Employee knowingly and
voluntarily agrees to waive, settle, release and discharge Employer from any and
all claims, demands, damages, actions or causes of action, including any claim
for attorney's fees, which Employee may have against Employer, its subsidiaries
and affiliates, and the officers, directors, employees, agents and legal
representatives of each of them arising out of or relating to Employee's
employment or Employee's separation from Employer, except as expressly provided
by the Letter of Understanding and this Amendment. Employee understands that
this waiver of rights includes any claims for damages Employee may have arising
under any federal, state or local law, statutes, ordinances, or regulations
pertaining to discrimination on the basis of sex, race, color, religion, creed,
national origin, age or disability status, including workers' compensation and
any claim for overtime or back pay, wages, unpaid wages, or penalties for unpaid
wages and any other cause of action sounding in tort, quasi-tort, contract
and/or discrimination, particularly, but not limited to, any rights Employee may
have pursuant to the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Fair
Labor Standards Act, the Civil Rights Act of 1991, the Civil Rights Act of 1866,
the Worker Adjustment and Retraining Notification Act, the Rehabilitation Act of
1973, the Americans With Disabilities Act, the Employee Retirement Income
Security Act of 1974, all oral or written contract rights, all common and civil
law rights such as tort or personal injury of any sort, and any and all claims,
relating to Employee's employment with Employer or Employee's separation from
employment. Employee also acknowledges and agrees that Employee is waiving all
rights to any claim for employee benefits, except as specifically provided in
the Letter of Understanding and this Amendment and except for Employee's right
to elect COBRA continuation coverage and receive benefits under Employer's
retirement plan, if applicable. Employee further waives any right to file suit
for any claim for damages Employee may have had under any and all laws and
statutes including those identified in this Section. Employee further waives
Employee's right to claim, receive or accept any monies, damages or other relief
awarded as a result of any charge of discrimination or lawsuit which may be
filed by Employee or anyone acting of Employee's behalf. Employee acknowledges
that in exchange for the waiver contemplated by this Section, Employee is
obtaining additional consideration from Employer to which Employee would not
otherwise be entitled.



6. Right of Revocation. Employee may terminate this Amendment at any time prior
to the Effective Date by delivering proper written notice to Employer.



7. Effect of Amendment; Entire Agreement. Except as expressly set forth in this
Amendment, the Letter of Understanding shall continue in full force and effect.
This Amendment and the Letter of Understanding reflect the entire agreement
between Employee and Employer with respect to Employee's employment, and there
are no other promises, agreements or understandings between Employee and
Employer with respect to such employment.



8. Specified Employee. The parties acknowledge that Employee is a "specified
employee" of Employer within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended. To the extent the amounts and benefits payable during
the six-month period following Employee's Termination Date under Section 2.a
hereof exceed in the aggregate more than $460,000, such excess, if any, shall be
retained by the Employer and paid to Employee, without interest, on the first
business day of the seventh calendar month following such Termination Date.



9. Letter of Understanding. Notwithstanding the terms of the Letter of
Understanding or this Amendment to the contrary:



a. The definition of "Good Reason" set forth in Section 7.f of the Letter of
Understanding shall be restated, as of the effective date thereof, to provide
that such term shall mean a material diminution in Employee's authority, duties
or responsibilities or base compensation, provided that Employee provides
written notice of such diminution to Employer within 90 days thereof, Employer
is provided a 30-day period following receipt of such notice during which such
diminution may be cured, and, in the event a cure is not reasonably effected,
Employee promptly separates from service thereafter.



b. Nothing contained in Section 9.a of the Letter of Understanding shall be
deemed to prohibit Employee from managing, consulting or otherwise rendering
services to a franchisee of Employer or its Subsidiaries or Affiliates.



c. Section 9.b.ii of the Letter of Understanding shall be deleted.



10. Retention of Certain Property. On and after his Termination Date, Employee
shall be entitled to retain possession of Employer's computer, docking station
and cell phone used by Employee in the course of provided services for Employer;
provided that Employer shall not be responsible for any fees, maintenance or
similar amounts with respect to such property after such date.



IN WITNESS WHEREOF, Employee and Employer have caused this Amendment to be duly
executed as of the date first written above.



EMPLOYER:

RUTH'S CHRIS STEAK HOUSE, INC.



 

/s/ Thomas E. O'Keefe
By: Thomas E. O'Keefe

Its: Senior Vice President, General Counsel



EMPLOYEE:



 

/s/ Thomas J. Pennison, Jr.
Thomas J. Pennison, Jr.

